Appeal from an order of the Supreme Court, Ontario County (James R. Harvey, A.J.), entered June 15, 2005. The order granted the motion of defendants Hobart and William Smith College, Clarence E. Butler, Dunbar Moodie, Mark D. Gearan, Jane Doe(s) and John Doe(s) to dismiss the complaint against them.
It is hereby ordered that the order so appealed from be and *1359the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Scudder, J.E, Kehoe, Martoche and Green, JJ.